Name: Commission Implementing Regulation (EU) NoÃ 1148/2013 of 14Ã November 2013 cancelling the registration of a name in the register of protected designations of origin and protected geographical indications [WernesgrÃ ¼ner Bier (PGI)]
 Type: Implementing Regulation
 Subject Matter: beverages and sugar;  consumption;  Europe;  marketing
 Date Published: nan

 15.11.2013 EN Official Journal of the European Union L 305/5 COMMISSION IMPLEMENTING REGULATION (EU) No 1148/2013 of 14 November 2013 cancelling the registration of a name in the register of protected designations of origin and protected geographical indications [WernesgrÃ ¼ner Bier (PGI)] THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular Article 54(1) thereof, Whereas: (1) Regulation (EU) No 1151/2012 repealed and replaced Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (2). (2) Germany submitted a request to cancel the registration of the name WernesgrÃ ¼ner Bier under Article 12 of Regulation (EC) No 510/2006, subsequently replaced by Article 54 of Regulation (EU) No 1151/2012. (3) In accordance with Article 6(2) of Regulation (EC) No 510/2006, Germanys request to cancel the registration of the name WernesgrÃ ¼ner Bier was published in the Official Journal of the European Union (3). (4) As no objection pursuant to Article 7 of Regulation (EC) No 510/2006 has been received by the Commission, registration of that name should therefore be cancelled. (5) In light of the above, that name should therefore be deleted from the Register of protected designations of origin and protected geographical indications. (6) The measures laid down in this Regulation are in accordance with the opinion of the Committee on Quality Policy for Agricultural Products, HAS ADOPTED THIS REGULATION: Article 1 The registration of the name shown in the Annex to this Regulation is hereby cancelled. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 November 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 343, 14.12.2012, p. 1. (2) OJ L 93, 31.3.2006, p. 12. (3) OJ C 322, 24.10.2012, p. 13. ANNEX Agricultural products and foodstuffs listed in Annex I(I) to Regulation (EU) No 1151/2012: Class 2.1. Beers GERMANY WernesgrÃ ¼ner Bier (PGI)